EXHIBIT 10.1
 


 
EXECUTION COPY
 
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
 
AGREEMENT made effective as of the 26th day of June, 2012 (the "Effective
Date"), between Ralph Lauren Corporation, a Delaware corporation (the
"Company"), and Ralph Lauren (the "Executive").
 
RECITALS
 
The Executive is the founder of the predecessor entities of the Company and has
acted as Chief Executive Officer of such entities and the Company for
approximately forty-five years.
 
The Executive is currently employed by the Company pursuant to an employment
agreement made effective as of March 30, 2008, as amended on June 29, 2009, and
on November 9, 2010 (such agreement, as amended, the "Prior Agreement").
 
The Company recognizes that the Executive's talents and abilities are unique and
have been integral to the success of the Company. The Company wishes to retain
the services of the Executive and recognizes that the Executive's contribution
to the growth and success of the Company will be substantial. The Company
desires to provide for the continued employment of the Executive and to make
employment arrangements that will reinforce and encourage the attention and
dedication to the Company of the Executive as a member of the Company's senior
management, in the best interest of the Company. The Executive is willing to
commit himself to serve the Company, on the terms and conditions herein
provided.
 
The Company and the Executive wish to amend and restate the Prior Agreement as
evidenced by this Agreement, effective as of the Effective Date.
 
In order to effect the foregoing, the Company and the Executive wish to enter
into an Agreement on the terms and conditions set forth below. Accordingly, in
consideration of the premises and the respective covenants and agreements of the
parties herein contained, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
Section 1.       Employment. Effective as of the Effective Date, the Executive's
employment with the Company shall be governed by this Agreement.
 
 
Section 2.       Term. The term of the Executive's employment hereunder shall
commence as of the Effective Date and shall remain in effect through the last
day of the Company's fiscal year (a "Fiscal Year") which ends in calendar year
2017, i.e., April 1, 2017, subject to earlier termination in accordance with the
terms of this Agreement (the "Term").
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.       Position and Duties.
 
(a)     Title and Duties. The Executive shall serve as Chief Executive Officer
of the Company and Chairman of the Board of Directors of the Company (the
"Board") and shall have such duties, authority and responsibilities as are
normally associated with and appropriate for such positions. The Executive shall
report directly to the Board. The Executive shall devote substantially all of
his working time and efforts to the business and affairs of the Company.
 
(b)     Office and Facilities. The Executive shall be provided with appropriate
office and secretarial facilities in each of the Company's principal executive
offices in New York City and any other location that the Executive reasonably
deems necessary to have an office and support services in order for the
Executive to perform his duties for the Company.
 
Section 4.        Compensation.
 
(a)     Base Salary. During the Term, the Company shall pay to the Executive an
annual base salary of $1,750,000.  The Executive's base salary shall be paid in
substantially equal installments on a basis consistent with the Company's
payroll practices and shall be subject to such increases, if any, as may be
determined in the sole discretion of the Board. The Executive's base salary, as
in effect at any time, is hereinafter referred to as the "Base Salary."
 
(b)     Annual Bonus. For each Fiscal Year that occurs during the Term, the
Executive shall be eligible to earn an annual cash bonus (the "Bonus") under the
Company's Executive Officer Annual Incentive Plan, as amended from time to time
(the "Bonus Plan"), based upon the achievement by the Company and its
subsidiaries of performance goals for each such Fiscal Year established by the
Compensation & Organizational Development Committee of the Board of Directors
(the "Compensation Committee"). The Compensation Committee shall establish
objective criteria to be used to determine the extent to which such performance
goals have been satisfied. The range of the Bonus opportunity for each Fiscal
Year will be as determined by the Compensation Committee based upon the extent
to which such performance goals are achieved, provided that the annual target
Bonus opportunity shall be $9 million for each such Fiscal Year (the "Target
Bonus"), and provided further that for each Fiscal Year, the maximum Bonus
payable pursuant to this Section 4(b) shall equal 150% of the Target Bonus for
such Fiscal Year. Notwithstanding the foregoing, in no case may the Bonus for
any Fiscal Year exceed the maximum annual bonus payable to any single individual
pursuant to the Bonus Plan, it being agreed that said maximum amount shall in no
event be less than $13.5 million per Fiscal Year.  The performance goals,
metrics and targets (and percentage payouts at Threshold, Target and Maximum)
(collectively, "Performance Conditions") applicable to Executive's Bonus for
each Fiscal Year shall be consistent with the Performance Conditions that are
applicable to annual bonuses for the Company's other SEC Named Executive
Officers; provided, however, that the foregoing shall not apply to the strategic
financial goal (from which Executive has
 
 
2

--------------------------------------------------------------------------------

 
 
heretofore been excluded) and shall not be construed as precluding the
Compensation Committee from applying Performance Conditions to Executive and
other SEC Named Executive Officers in a manner generally consistent with past
practice.  The Bonus, if any, payable to the Executive in respect of any Fiscal
Year will be paid at the same time that bonuses are paid to other executives of
the Company, but in any event within two and one-half months after the
conclusion of such Fiscal Year.
 
(c)      Equity Awards.
 
(1)           In General. On an annual basis during the Term, and at the same
time as stock options or other equity awards are granted to other SEC Named
Executive Officers of the Company, but subject to Section 4(c)(4) below, the
Executive will be granted long-term equity awards ("Equity Awards") pursuant to
the terms of the Company's 2010 Long-Term Stock Incentive Plan or any successor
thereto (the "Incentive Plan") with an aggregate target grant date fair value of
$14 million.  One-third of the aggregate target grant date fair value of such
equity awards ($4.667 million) shall be granted in the form of a stock option
("Stock Option") to purchase shares of Class A Common Stock of the Company (the
"Common Shares") and the remaining two-thirds of such aggregate value ($9.333
million) shall be granted in the form of restricted performance share units
("RPSUs"), in each case subject to the applicable terms and conditions set forth
below in this Section 4(c).  The number of RPSUs to be granted each year shall
be determined by dividing $9.333 million by the average of the high and low
price per Common Share on the date which is exactly 10 days prior to the date of
grant (or, if such date is not a trading day, on the next preceding trading day)
and rounding the result to the nearest whole number.  In the event that there
occurs any stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Shares or other similar corporate transaction or event that affects the
Common Shares such that an adjustment is appropriate and necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available hereunder, the number of Common Shares subject to Stock
Options and RPSUs will be subject to equitable adjustment, on a basis no less
favorable to Executive than as set forth in the Incentive Plan as in effect on
the date hereof.  In no event shall any Stock Option or RPSU contain single
trigger change in control acceleration provisions, except in circumstances where
the acquiror fails to assume the award in connection with any change in control
transaction.
 
(2)           Stock Options:  Each Stock Option will have a term of seven (7)
years (subject to earlier termination as described in Section 6 hereof) and will
be nontransferable during the Executive's lifetime, except for transfers by the
Executive to his Immediate Family (as defined in the Incentive Plan), or trusts
for the benefit of Executive and his Immediate Family, subject to the approval
of the Compensation Committee and pursuant to the terms of the Incentive Plan.
Each Stock Option will vest and become exercisable ratably over three (3) years
on each of the first three anniversaries of the date of grant, subject to the
Executive's continued employment through each vesting date and subject to the
provisions of Section 6 hereof, and will have
 
 
3

--------------------------------------------------------------------------------

 
 
an exercise price per Common Share equal to the fair market value per Common
Share as of the date of grant.  Each annual grant of a Stock Option shall be
evidenced by a certificate and/or summary of terms (in accordance with the
Company's past practice) which shall not be inconsistent with the terms of this
Agreement.
 
(3)           RPSUs.  RPSUs granted hereunder shall vest, if at all, following a
three-year performance period, and shall be subject to the Executive's
employment with the Company on each RPSU Certification Date (as defined below),
except as otherwise provided herein, and, subject to Section 4(c)(4)(B), the
attainment of the applicable performance goals set forth below, which for the
grant made in fiscal 2013 is consistent with the Performance Conditions
applicable to comparable RPSUs granted to the Company's other SEC Named
Executive Officers (except as may otherwise be required by the terms of an
existing Employment Agreement with any such Named Executive Officer).
 
(A)  Cumulative Net Earnings.  One-half (1/2) of each annual grant of RPSUs
hereunder shall vest and be paid out based on attainment by the Company of a
level of cumulative net earnings established by the Compensation Committee, in
its sole discretion, for the three-year performance period (the "Cumulative Net
Earnings RPSUs").  With respect to each such annual grant of Cumulative Net
Earnings RPSUs, Executive shall be entitled to vest in and receive payment with
respect to a percentage of such RPSUs, as follows:
 
1.
Performance Level
2.
% of Goal(s) Achieved
3.
% of Cumulative Earnings
RPSUs Vested/Paid
 
Below Threshold
 
<70%
 
0%
 
Threshold
 
70%
 
75%
 
Target
 
100%
 
100%
 
Maximum
 
110% or more
 
150%

 
(B) Relative TSR Adjusted RPSUs.  One-half (1/2) of each annual grant of RPSUs
hereunder shall vest on the same basis as Cumulative Net Earnings RPSUs
described in (A) above, as adjusted, however, to reflect the Company's Total
Shareholder Return ("TSR") during the three-year performance period relative to
the TSR generated by the S&P 500 index during such period (the "Relative TSR
RPSUs").  TSR shall be measured by share price appreciation, plus dividends
reinvested, with starting and ending share prices being based on the average
closing prices for the twenty (20) trading days ending immediately prior to the
beginning and end of the performance period.  With respect to each annual grant
of Relative TSR RPSUs, Executive shall be entitled to vest in and receive
payment with respect to a percentage of such RPSUs, such percentage to be
determined by multiplying (i) the number of Relative TSR RPSUs so granted, by
(ii) the applicable percentage determined from Column 3 of the Table set forth
in (A) above, and (iii) the applicable percentage calculated from Column 2 of
the Table set forth below:
 
 
4

--------------------------------------------------------------------------------

 
 


1.
2.
Relative TSR Performance Range
 
TSR Adjustment
 
³80th Percentile
125%
³60th but <80th Percentile
112.5%
³40th but <60th Percentile
100%
³30th but <40th Percentile
87.5%
<30th Percentile
75%

 
(C)  Other Terms and Conditions.  For purposes of determining the number of
RPSUs becoming vested by reason of attainment of cumulative net earnings levels
(including for purposes of (B) above, prior to adjustment to reflect relative
TSR performance), RPSU vesting shall be interpolated for performance between
identified performance levels, except that no RPSUs shall vest for performance
below the threshold level.  There shall be no interpolation for performance
between identified relative TSR performance levels.  Not later than 30 days
prior to March 15th of the calendar year immediately following the end of the
applicable three-year performance period, the Compensation Committee shall
certify the level of performance achieved with respect to such three-year
performance period (the date of such certification being referred to as the
"RPSU Certification Date").  Any RPSUs that remain unvested following such
certification shall be immediately forfeited without payment of any
consideration.
 
Payment in respect of each vested RPSU, if any, shall be made in Common Shares
as soon as practicable (but in no event later than 30 days) following the RPSU
Certification Date.
 
In the event of an issuance of any cash or stock dividend on the Common Shares
(a "Dividend), the Executive shall be entitled to be credited with an additional
number of RPSUs (each, a "Dividend RPSU"), determined as follows:
 
(x)  in the event of a cash dividend, equal to the quotient obtained by dividing
(a) the product of (i) the number of RPSUs that the Executive holds at the time
of the record date for such Dividend multiplied by (ii) the amount of the
Dividend per Common Share, divided by (b) the fair market value per Common Share
on the payment date for such Dividend; and


(y) in the event of a stock dividend, equal to the number of Common Shares
(including fractions thereof) issued with respect to each Common Share,
multiplied by the number of RPSUs.


 
5

--------------------------------------------------------------------------------

 
 
Once credited, each Dividend RPSU shall be treated as an RPSU hereunder and
shall be subject to the same terms and conditions as the RPSU from which such
Dividend RPSU is derived, whether it be a Cumulative Net Earnings RPSU or a
Relative TSR RPSU, including, but not limited to, the applicable vesting
schedule and rights to Dividend RPSUs with respect to future Dividends.
 
Each annual grant of RPSUs shall be evidenced by a certificate and/or summary of
terms (in accordance with the Company's past practice) which shall not be
inconsistent with the terms of this Agreement; provided that in no event shall
any RPSUs contain single trigger change in control acceleration provisions,
except in circumstances where the acquirer fails to assume the award in
connection with any change in control transaction.
 
(4)           Other Conditions.  Notwithstanding anything herein to the
contrary:  (A) the performance targets established for RPSU grants for each
Fiscal Year shall be approved in writing by the Compensation Committee not later
than the latest date required for such RPSUs to qualify as "qualified
performance-based compensation" for purposes of Section 162(m) of the Code; and
(B) except as may be required by the terms of an existing employment agreement,
RPSUs granted to Executive in respect of any Fiscal Year shall have Performance
Conditions which are no less favorable to Executive than those applicable to
comparable long-term performance-based incentive equity awards granted to other
SEC Named Executive Officers in respect of such Fiscal Year.
 
Section 5.         Employee Benefits.
 
(a)       Benefit Plans. The Executive shall continue to participate in all
existing employee benefit plans, perquisite and fringe benefit arrangements of
the Company or its affiliates in which he is currently participating and shall
be entitled to participate in any future employee benefit plans, perquisite and
fringe benefit arrangements of the Company or its affiliates that are provided
to other senior executives of the Company on terms no less favorable than are
provided to any other senior executive of the Company.
 
(b)       Life Insurance. The Executive shall be solely responsible for
maintaining and making premium contributions to, and the Company shall not have
any obligation to maintain and make premium contributions with respect to, those
certain split dollar and other life insurance arrangements between the Company
and the Executive, his family members and/or life insurance trusts for the
benefit of any of them, that were previously maintained or contributed to by the
Company or its affiliates or predecessor entities (the "Insurance Policies");
provided, however, that nothing contained in this Section 5(b) shall adversely
affect the Company's right to receive prompt reimbursement in respect of any
premium payments previously made by the Company under the Insurance Policies.
 
(c)       Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away
 
 
6

--------------------------------------------------------------------------------

 
 
from home on business or at the request of and in the service of the Company
(collectively, "Business Expenses"), provided that such Business Expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company.
 
(d)       Air Travel. For security purposes, the Executive and his family
members, to and only to the extent such family members are traveling with the
Executive, shall be required to use the Executive's or other acceptable private
aircraft for any travel. For any expense (whether or not a Business Expense)
incurred as a result of the Executive's use of his or other private aircraft,
the Executive shall be reimbursed by the Company (with no tax gross-up). For any
such expense incurred as a result of travel on any private aircraft (other than
Executive's personal aircraft), the Executive shall be entitled to reimbursement
at the lesser of market rates or Executive's out-of-pocket
cost.  Notwithstanding anything to the contrary in this Section 5(d), in no
event shall the Company reimburse Executive for any amounts over $200,000 for
expenses incurred in a Fiscal Year resulting from Executive's use of his private
aircraft, or other acceptable private aircraft, for personal travel.
 
(e)       Perquisites. The Company shall provide the Executive with a car and
driver for his use during the term of his employment with the Company.
 
(f)       Vacations. The Executive shall be entitled to vacations and holidays
on a basis consistent with that offered to other senior executive officers of
the Company.
 
(g)       Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law against damages and expenses
(including fees and disbursements of counsel) in connection with his status or
performance of duties as an officer or director of the Company and its
affiliates (including any predecessor entities) and shall use reasonable
commercial efforts to maintain customary and appropriate directors and officers
liability insurance for the benefit of the Executive's protection. The Company's
obligations under this Section 5(g) shall survive any termination of the
Executive's employment hereunder.
 
Section 6.         Termination of Employment. The Company and the Executive may
each terminate the Executive's employment hereunder and the Term for any reason.
 
(a)       Termination by the Company without Cause, or Termination by the
Executive for Good Reason. If the Company shall terminate the Executive's
employment without "Cause" (as defined in Section 6(g)(1)), or if the Executive
resigns for Good Reason (as defined in Section 6(g)(2)):
 
(1)           the Executive shall be entitled to receive a lump sum cash payment
(to be paid within 30 days following the date of termination, except as provided
in (IV) below) equal to the sum of:
 
 
7

--------------------------------------------------------------------------------

 
 
(I)      the Executive's Base Salary that would be payable for the period from
the date of the Executive's termination of employment through the second  (2nd)
anniversary thereof (the "Severance Period");
 
(II)    any accrued but unpaid compensation as of the date of termination of
employment;
 
(III)   a bonus equal to two (2) times the average annual Bonus paid to the
Executive in respect of each of the immediately preceding two Fiscal Years prior
to the Fiscal Year in which the Executive's termination of employment occurs;
and
 
(IV)   a pro rata portion of the Bonus the Executive would otherwise have
received for the Fiscal Year in which the Executive's termination of employment
occurs, such Bonus to be paid at the same time that bonuses are paid to other
executives of the Company;
 
(2)           during the Severance Period, the Company shall (A) continue to
provide the Executive with office facilities and secretarial assistance in New
York City and any other location that the Executive maintained an office during
the term of his employment that the Executive reasonably deems necessary, (B)
permit the Executive to continue to participate in all welfare and medical plans
on the same terms as active officers of the Company, and (C) continue to provide
the Executive with the use of a car and driver; provided, that the amount of any
in-kind benefits described in this Section 6(a)(2) that is provided to the
Executive in any calendar year shall not affect the amount of any such in-kind
benefits to be provided to the Executive in any other calendar year, and all
expenses or other reimbursements paid pursuant herewith that are taxable income
to the Executive shall in no event be paid later than the end of the calendar
year next following the calendar year in which the Executive incurs such expense
or pays such related tax;
 
(3)           any unvested stock options then held by the Executive will
continue to vest on their scheduled vesting dates, subject to and conditioned
upon the Executive's compliance with Section 8 hereof. In addition, subject to,
and conditioned upon, the Executive's compliance with Section 8 hereof, any
vested options (and any options that continue to vest as described above) will
remain exercisable until the later to occur of (A) one (1) year from the date of
the Executive's termination of employment or (B) thirty (30) days from the date
the options become vested and exercisable, but in no event later than the
expiration date of the options;
 
(4)           RPSUs granted under Section 4(c) hereof will vest based upon
actual performance over the applicable performance period as if Executive had
remained employed to the applicable RPSU Certification Date; and
 
 
8

--------------------------------------------------------------------------------

 
 
(5)           except as expressly provided above and except for the Company's
obligations under Section 5(g) hereof, the Company shall have no further
obligations to the Executive hereunder following the Executive's termination of
employment under the circumstances described in this Section 6(a),
 
(b)       Termination Due to Death or Disability. If the Executive's employment
is terminated due to his death or "Disability" (as defined in Section 6(g)):
 
(1)          the Executive (or his estate) shall be entitled to a lump sum cash
payment (to be paid within 30 days following the date of termination, except as
provided in (III) below) equal to the sum of
 
(I)      the Executive's Base Salary through the date on which his termination
due to death or Disability occurred;
 
(II)    any accrued and unpaid compensation as of the date of termination of
employment; and
 
(III)   a pro-rata portion of the Bonus he would otherwise have received for the
Fiscal Year in which his termination due to death or Disability occurred, such
Bonus to be paid at the same time that bonuses are paid to other executives of
the Company;
 
(2)           any unvested stock options then held by the Executive will vest
immediately and options held by the Executive, or his estate, will remain
exercisable for three (3) years from the date of the Executive's death or
termination due to Disability, but in no event later than the expiration date of
the option;
 
(3)           any RPSUs granted under Section 4(c) hereof and then held by
Executive shall vest in their entirety at target on the Executive's date of
termination of employment; provided, that if the date of death occurs in the
last year of a performance period, the RPSUs granted in respect of such
performance period shall vest and be paid out based upon actual performance over
such performance period as if Executive had remained employed to the applicable
RPSU Certification Date; and
 
(4)           except as expressly provided above and except for the Company's
obligations under Section 5(g) hereof, the Company will have no further
obligations to the Executive hereunder following the Executive's termination of
employment under the circumstances described in this Section 6(b).
 
 
9

--------------------------------------------------------------------------------

 
 
(c)       Termination by the Company for Cause or by the Executive other than
for Good Reason. If the Executive's employment is terminated by the Company for
Cause or by the Executive other than for Good Reason:
 
(1)          the Executive shall be entitled to receive an immediate lump sum
cash payment (to be paid within 30 days following the date of termination) equal
to the sum of:
 
(I)      his Base Salary through the date of termination; and any accrued but
unpaid compensation for any prior Fiscal Year; and
 
(II)     any accrued and unpaid compensation as of the date of termination of
employment;
 
(2)           any stock options then held by the Executive that have not
previously been exercised shall be forfeited;
 
(3)           any unvested RPSUs shall be forfeited; and
 
(4)           except as expressly provided above and except for the Company's
obligations under Section 5(g) hereof, the Company will have no further
obligations to the Executive hereunder following the Executive's termination of
employment under the circumstances described in this Section 6(c).
 
(d)       Termination by Reason of Non-Renewal of Agreement.  If the Executive's
employment terminates at the end of the Term as a result of the Company's
failure to offer to extend the Term of the Agreement or offer to enter into a
new employment agreement on substantially the same terms as in effect
immediately prior to the end of the Term:
 
(1)           the Executive shall be entitled to receive any accrued and unpaid
compensation as of the date of termination of employment;
 
(2)           the Executive shall be entitled to receive his Bonus for the
Fiscal Year ending on the last day of the Term, such Bonus to be paid at the
same time that bonuses are paid to other executives of the Company;
 
(3)           the Executive's then outstanding stock options and RPSUs shall be
treated in the manner described in Sections 6(a)(3) and 6(a)(4), respectively;
and
 
 
10

--------------------------------------------------------------------------------

 
 
(4)           except as expressly provided above and except for the Company's
obligations under Section 5(g) hereof, the Company shall have no further
obligations to the Executive hereunder following the Executive's termination of
employment under the circumstances described in this Section 6(d).
 
(e)       Payment Delay.  If the Executive is deemed at the time of his
termination of employment to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code (as determined by the Company in accordance with
the terms of Section 409A of the Code and applicable guidance thereunder
(including, without limitation, Section 1.409A-1(i) of the Department of
Treasury Regulations and any successor provision thereto)), to the extent
delayed commencement of any portion of the termination benefits to which the
Executive is entitled under this Agreement (or in accordance with an award
granted to Executive pursuant to the Prior Agreement), including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 6, is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a "Payment Delay"),
such portion of the Executive's termination benefits shall not be provided to
the Executive prior to the earlier of (I) the expiration of the six-month period
measured from the date of the Executive's "separation from service" with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (II) the date of the Executive's
death.  Upon the earlier of such dates, all payments delayed pursuant to this
Section 6(e) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement (or in accordance with an award granted to
Executive pursuant to the Prior Agreement) shall be paid as otherwise provided
in accordance with its terms.
 
(f)       Notice of Termination. Any termination of the Executive's employment
by the Company or by the Executive (other than termination pursuant to the
Executive's death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 10 hereof. If the Company
terminates the Executive's employment for Cause or due to Disability or if the
Executive resigns for Good Reason, the "Notice of Termination" shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated.
 
(g)       Definitions. For purpose of this Agreement:
 
(1)           "Cause" shall mean (A) the willful and continued failure by the
Executive to substantially perform his duties hereunder after demand for
substantial performance is delivered by the Company that specifically identifies
the manner in which the Company believes the Executive has not substantially
performed his duties; or (B) the Executive's conviction of, or plea of nolo
contendere to, a crime (whether or not involving the Company) constituting a
felony; or (C) willful engaging by the Executive in gross misconduct relating to
the Executive's employment that is materially injurious to the Company,
monetarily or otherwise (including, but not limited to, conduct that constitutes
competitive activity, in violation of Section 8), or which subjects, or if
 
 
11

--------------------------------------------------------------------------------

 
 
generally known, would subject the Company to public ridicule or embarrassment.
For purposes of this paragraph, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company. Notwithstanding the forgoing, the Executive
shall not be deemed to have been terminated for Cause without (x) reasonable
written notice to the Executive setting forth the reasons for the Company's
intention to terminate for Cause, (y) an opportunity for the Executive, together
with his counsel, to be heard before the Board, and (z) delivery to the
Executive of a Notice of Termination, as defined in Section 6(f) hereof, from
the Board finding that in the good faith opinion of the Board the Executive was
guilty of conduct set forth above in clauses (A), (B) or (C) hereof, and
specifying the particulars thereof in detail. In the event that the Board has so
determined in good faith that Cause exists, the Board shall have no obligation
to terminate the Executive's employment if the Board determines in its sole
discretion that such a decision not to terminate the Executive's employment is
in the best interest of the Company.
 
(2)           "Good Reason" shall mean a termination of employment by the
Executive within one year following the occurrence of (A) a material diminution
in the Executive's duties or the assignment to the Executive of a title or
duties inconsistent with his position as Chairman of the Board and Chief
Executive Officer of the Company, (B) a material reduction in the Executive's
salary or (C) a failure of the Company to comply with any material provision of
this Agreement (including but not limited to, Section 4(b) and Section 4(c));
provided that the events described in clauses (A), (B) and (C) above shall not
constitute Good Reason unless (1) the Executive notifies the Company of the
existence of such diminution, reduction or failure within 90 days of its
occurrence and (2) unless such diminution, reduction or failure (as applicable)
has not been cured within thirty (30) days after notice of such noncompliance
has been given by the Executive to the Company.
 
(3)           "Disability" shall mean that as a result of the Executive's
incapacity due to physical or mental illness that is expected to result in death
or continue for not less than 12 months, the Executive shall have been absent
from his duties hereunder on a full-time basis for the entire period of six (6)
consecutive months, and within thirty (30) days after written Notice of
Termination is given by the Company (which may occur before or after the end of
such six month period) the Executive shall not have returned to the performance
of his duties hereunder on a full-time basis.
 
Section 7.         No Mitigation. The Executive shall have no duty to mitigate
the payments provided for hereunder by seeking other employment or otherwise and
such payment shall not be subject to reduction for any compensation received by
the Executive from employment in any capacity following the termination of the
Executive's employment with the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 8.         Non-Solicitation/Non-Competition.
 
(a)       The Executive agrees that for the duration of his employment and for a
period of three (3) years from the date of termination thereof, he will not, on
his own behalf or on behalf of any other person or entity, hire, solicit, or
encourage to leave the employ of the Company or its subsidiaries, affiliates or
licensees any person who is an employee of any of such companies.
 
(b)       The Executive agrees that for the duration of his employment and for a
period of three (3) years from the date of termination thereof, the Executive
will take no action which is intended, or would reasonably be expected, to harm
or impugn the reputation (e.g., making public derogatory statements or misusing
confidential Company information, it being acknowledged that the Executive's
employment with a competitor in and of itself shall, subject to his compliance
with Section 8(c) hereof, not be deemed to be harmful to the Company or any of
its subsidiaries, affiliates or licensees for purposes of this Section 8(b)) of
the Company or any of its subsidiaries, affiliates or licensees.
 
(c)       The Executive agrees that during the duration of his employment and
for a period of two (2) years following the date of the Executive's termination
of employment for any reason other than death, the Executive shall not, directly
or indirectly, (1) engage in any "Competitive Business" (as defined below) for
his own account, (2) enter into the employ of, or render any services to, any
person engaged in a Competitive Business, or (3) become interested in any entity
engaged in a Competitive Business, directly or indirectly as an individual,
partner, shareholder, officer, director, principal, agent, employee, trustee,
consultant, or in any other relationship or capacity; provided that the
Executive may own, solely as an investment, securities of any entity which are
traded on a national securities exchange if the Executive is not a controlling
person of, or a member of a group that controls such entity and does not,
directly or indirectly, own 2% or more of any class of securities of such
entity.
 
For purposes of this Agreement, the term "Competitive Business" shall include
the design, manufacture, sale, marketing or distribution of branded or designer
apparel, home, accessories or fragrance products and other products in the
categories of products sold by, or under license from, the Company or its
affiliates or licensees.
 
(d)       The Executive will not at any time (whether during or after his
employment with the Company) disclose or use for his own benefit or purposes or
the benefit or purposes of any other person, entity or enterprise, other than
the Company or any of its affiliates, any trade secrets, information, data, or
other confidential information relating to customers, licensees, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company generally, or any affiliate of the
Company; provided that the foregoing shall not apply to information which is not
unique to the Company or which is generally known to the industry or the public
other than as a result of the Executive's breach of this covenant. The Executive
agrees that upon termination of his employment with the Company for any reason,
he will return to the Company immediately all memoranda, books, papers, plans,
 
 
13

--------------------------------------------------------------------------------

 
 
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates.
 
(e)       If the Executive breaches, or threatens to commit a breach of, any of
the provisions of this Section 8 (the "Restrictive Covenants"), the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or equity:
 
(1)           The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company;
 
(2)           The right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits (collectively, "Benefits") derived or received by the
Executive as the result of any transactions constituting a breach of any of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company; and
 
(3)           In the event of an actual breach of the Restrictive Covenants
which is not cured by Executive within ten (10) days of Executive’s receipt of
written notice from the Company describing such breach, the right to discontinue
the payment of any amounts owing to the Executive under the Agreement.
 
(f)       If any court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. In addition, if any court construes any of the
Restrictive Covenants, or any part thereof, to be unenforceable because of the
duration of such provision or the area covered thereby, such court shall have
the power to reduce the duration or area of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.
 
Section 9.         Successors: Binding Agreement.
 
(a)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as herein defined and any successor
to its business and/or assets as aforesaid which executes and
 
 
14

--------------------------------------------------------------------------------

 
 
delivers the agreement provided for in this Section 9 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
 
(b)       This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts are payable
to him hereunder all such amounts unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate.
 
Section 10.      Notice. For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when personally delivered with
receipt acknowledged or five business days after having been mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to the Executive:
 
Mr. Ralph Lauren
c/o Ralph Lauren Corporation
650 Madison Avenue
New York, New York 10022
 
If to the Company:
 
Ralph Lauren Corporation
625 Madison Avenue
New York, New York 10022
Attention: General Counsel
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
Section 11.       Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or director of the
Company as may be specifically designated by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 12.       Validity. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.
 
Section 13.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
Section 14.       Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the City of New York in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 8 of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company's posting any bond, and provided further that the Executive shall be
entitled to seek specific performance of his right to be paid until the date of
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
 
Section 15.       Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to applicable law or regulation.
 
Section 16.       Prior Agreements; Entire Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and, effective as of the Effective Date, shall supersede all
prior agreements, amendments, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto (including the Prior Agreement), except
that all equity-based and other awards made prior to the Effective Date pursuant
to the Prior Agreement (or pursuant to any earlier employment agreement between
Executive and the Company) shall remain outstanding in accordance with their
respective terms.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 17.       Section 409A of the Code.  The intent of the parties is that
payments and benefits under this Agreement be exempt from or comply with Section
409A of the Code to the extent subject thereto, and accordingly, to the maximum
possible extent this Agreement shall be interpreted and administered consistent
with such intent.  Notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment with the company for purposes of this Agreement and no
payments shall be due to Executive under Section 6 of this Agreement until
Executive would be considered to have incurred a "separation from service" from
the Company within the meaning of Section 409A of the Code.  For purposes of
this Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described herein that are due within the "short term
deferral period" as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year, and the right to
reimbursement (and in-kind benefits) may not be subject to liquidation or
exchange for another benefit.
 
 


 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, effective as of the Effective Date.
 
 

 
RALPH LAUREN CORPORATION
 
         
 
By:
/s/ Joel L. Fleishman       Joel L. Fleishman       Chairperson of the
Compensation Committee              
 
/s/ Ralph Lauren
      RALPH LAUREN  

 
 
 
 
 




18


--------------------------------------------------------------------------------